UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1523


SUSAN J. BEARNS,

                  Plaintiff – Appellant,

             v.

JAMES E. POTTER, Postmaster General, United States Postal
Service,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cv-03085-DKC)


Submitted:    January 8, 2010                 Decided:   February 9, 2010


Before MOTZ and      DAVIS,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sheldon L. Gnatt, KNIGHT, MANZI, NUSSBAUM & LAPLACA, P.A., Upper
Marlboro, Maryland, for Appellant.     Rod J. Rosenstein, United
States Attorney, Michael P. Grady, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Susan   J.     Bearns     appeals    the    district   court’s    order

granting summary judgment to the Defendant in Bearns’s civil

action.    On appeal, Bearns contends the district court erred in

granting summary judgment to the Defendant on her retaliation

and hostile work environment claims.               We affirm.

           We review a district court’s grant of summary judgment

de novo.     Jennings v. U.N.C., 482 F.3d 686, 694 (4th Cir. 2007)

(en banc).     “At the summary judgment stage, facts must be viewed

in the light most favorable to the nonmoving party only if there

is a ‘genuine’ dispute as to those facts.”                 Scott v. Harris, 550

U.S. 372, 380 (2007) (quoting Fed. R. Civ. P. 56(c)).                      Summary

judgment “should be rendered if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there

is no genuine issue as to any material fact and that the movant

is entitled to judgment as a matter of law.”                    Fed. R. Civ. P.

56(c).       “[T]here     is    no   issue     for     trial   unless    there   is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.”                  Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249-50 (1986).

           With these standards in mind, we have reviewed the

parties’ briefs and the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     See   Bearns    v.   Potter,      No.     8:06-cv-03085-DKC    (D.    Md.

                                        2
Mar. 6, 2008).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3